DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant’s Response, filed 10/1/2020, in reply to the Office Action mailed 7/1/2020, is acknowledged and has been entered.  Claim 100 was cancelled.  Claims 117-119 are newly added.  Claims 71-99 and 101-119 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim addition.  The Examiner’s response to Applicant’s arguments is incorporated hereinbelow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 71, 72, 75-79, 86-88, 91-93, 99-102, 105-107 and 113-116 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Ishihara et al. (US 2010/0049058), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that Ishihara teaches that the grayscale value is a parameter that varies with both distance and fluorescence intensity. The image corrected data determined by the ratio of grayscale values in Ishihara is then compared to a threshold value.  Applicant asserts that a person of ordinary skill in the art would readily recognize that comparing a ratio of grayscale values that changes based on both distance and fluorescence intensity to a threshold value, as taught by Ishihara, is not the same as comparing an intensity of the fluorescence signal of the surface of the individual patient to the threshold fluorescence intensity of the individual patient to identify one or more abnormal cells of the individual patient, as recited in independent claims 71, 87, and 101. Indeed, comparing a ratio of signals from adjacent regions to a threshold value does not teach or suggest comparing a fluorescence intensity to a predetermined threshold intensity to identify abnormal tissue.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Ishihara recites that the ratio of the 
Applicant further argues that the comparing a ratio of fluorescence signals to a threshold value to define a region of concern for further analysis to actually determine the condition of the imaged tissue does not teach or suggest the methods as claimed. That is, such use of a threshold to define a region of concern that prompts further analysis does not teach or suggest using a fluorescence intensity threshold to actually determine a cell state of tissue being imaged. Specifically, Ishihara only teaches that one can identify locations to undertake further analysis. This does not teach or suggest to one of ordinary skill in the art that one could use a fluorescence intensity threshold to actually determine a cell state of tissue being imaged, for example, identifying one or more abnormal cells of the individual patient.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The instant claims recite “comparing an intensity of the fluorescence signal of the surface of the individual patient to the threshold intensity of the individual patient to identify one or more abnormal cells of the individual patient.  Ishihara’s method allows distinguishing between normal and affected areas among the plurality of regions of concern (paragraph 0019).  A region-of-concern defining section for defining a region of concern with a higher fluorescence intensity than a surrounding region based on the fluorescence image data (abstract).  Accordingly, by detection of a region of concern, 
Applicant argues that the use of a predetermined threshold does not inherently or expressly disclose determining a threshold fluorescence intensity of an individual. Additionally, with regards to the region-of-concern threshold also disclosed in Ishihara, this threshold is not truly used to identify abnormal tissue, it is used to determine areas for further analysis. Further, the region-of-concern threshold is not determined for an individual. For instance, while Ishihara discusses the data taken from an individual to support the setting of the region-of-concem threshold at a grayscale value of 45 shown in the figures (see Figs. 6-9), there is no inherent or express disclosure that a controller of the device or even an individual operating the device would set the threshold each time based on the measured signals from the individual subject as currently recited, see Ishihara paragraphs [0175]-[0182]. Instead, this is yet another example of a preset threshold that will be applied to every subject. Accordingly, the Applicant respectfully submits that Ishihara discloses the use of two separate preset thresholds that do not change for individual subjects even if data from a particular subject is cited to support a particular predetermined value that is used by the system.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Ishihara refers to “a subject” or “the subject”.  Data is not taken from multiple individuals and averaged, for example.  See Figures 1, 4, 5, etc. showing benign tumor, normal areas and region of concern on a single patient.  Determination of the threshold values is set with the intention of benign tumor and cancer not overlapping with normal tissue (e.g. paragraphs 0289; 0176).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 71-80, 86-94, 99-107 and 113-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2010/0049058) in view of Konomura (US 5,697,885), for reasons set forth in the previous Office Action.

Claims 71, 72, 75-88, 91-102 and 105-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2010/0049058) in view of Muldoon et al. (Optics Express, 2007, 15(25), p. 16413-23), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that Konomura and Muldoon do not cure the deficiencies of Ishihara.
Applicant’s arguments have been fully considered.  The Examiner’s response to Ishihara is applied as above.  The Konomura and Muldoon references are included to address output speed and field of view/pixel, respectively.

New Grounds for Rejection
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 71, 72, 75-79, 86-88, 91-93, 99-102, 105-107 and 113-119 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Ishihara et al. (US 2010/0049058).
Claim(s) 71, 72, 75-79, 86-88, 91-93, 99-102, 105-107 and 113-116 are rejected as set forth in the previous Office Action.
With regard to newly added claims 117-119, Ishihara discloses detection of tumor and regions of concern, which comprises a plurality of cells.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618